DETAILED ACTION
This final Office action is in response to the claims filed November 16, 2022.
Status of claims: claims 2-7 and 9-17 are withdrawn; claims 1 and 8 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1, lines 11 and 12 – “L-shaped” should be amended to “L-shape”
Claim 1, line 14 – “U-shaped” should be amended to “U-shape”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 – “wherein the first member has a first guide member and is formed in an L-shaped in section” is unclear. The elected embodiment illustrated in FIG. 6 illustrates a first guide member 24 that is not entirely L-shaped, but instead includes a portion that contacts a lower surface 12B of the fixed window glass. Thus, “L-shaped” is confusing. 
Claim 1, line 13 – “guide portion” is unclear. Is this the same guide portion recited in lines 5 and 6 of claim 1? If yes, then line 13 must be amended to “the guide portion.” 
	Claim 8 is rejected for at least being dependent upon a rejected claim.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. In the elected embodiment FIG. 6, the first guide member 24 appears incorrectly to point to the same element and direction as the first member 16. Similarly, the second guide member 32 appears incorrectly to point to the same element and direction as the second member 18. Thus, it is unclear which elements of the first member 16 constitute the first guide member 24. Similarly, it is unclear which elements of the second member 18 constitute the second guide member 32. 
Furthermore, since it is unclear which elements of the first member constitute the first guide member, it is also unclear how the first guide member is “formed in an L-shaped in section,” as recited, particularly since a portion of first member 16 extends and contacts fixed window glass surface 12B. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is, as best understood by the examiner, rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2012/0144751 to Schapitz.
Schapitz discloses a fixed window glass assembly, comprising: 
a fixed window glass 12 configured to be fixed to a vehicle and having an edge portion 13; (see FIG. 2 below) and 
a division bar attached to the edge portion, the division bar comprising a guide portion 35 formed in a U-shape in section configured to guide elevating and lowering movement of an elevating window glass; (see FIG. 2 below)
wherein the division bar further comprises a first member 54,15 fixed to the edge portion of the fixed window glass, and a second member 17 to be attachable to the first member from an exterior side of the vehicle; 
wherein the first member has a first guide member 23,52 and is formed in an L-shaped in section, the second member has a second guide member is formed in an L-shaped in section; and the first guide member and the second guide member form a guide portion, which is formed in a U-shaped in section; (see annotated FIG. 2 below)
wherein the second member is attached to the first member, and the first member of the division bar has a first exterior side surface (see figure below) and the second member of the division bar has a second exterior side surface 37, wherein the first exterior side surface and the second exterior side surface are both exposed on the exterior side of the vehicle, wherein the first exterior side surface of the first member and the second exterior side surface of the second member are flush with each other. (Note: the first exterior surface and the second exterior surface are flush at least as defined by paragraph [0032] in applicant’s specification.)  (claim 1)
[AltContent: textbox (First exterior surface)][AltContent: arrow][AltContent: textbox (Second guide member)]
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (First guide member)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    217
    348
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Schapitz, as applied to claim 1 above.
Schapitz (FIG. 2) fails to disclose wherein the first member and the second member are bonded together by an adhesive interposed between the first member and the second member.
However, Schapitz illustrates in a different embodiment (see FIG. 4) wherein the first member 54,19 and the second member 17 are bonded together by an adhesive 58 interposed between the first member and the second member.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an adhesive between the first and second members of Schapitz in the embodiment illustrated in Fig. 2, as taught by Schapitz (FIG. 6), in order to further strengthen the connection between the first and second members.

Response to Arguments
Applicant's arguments filed November 16, 2022 are moot due to the new grounds of rejection. More specifically, the rejection above is based on an embodiment of Schapitz that is different than the embodiment of Schapitz relied upon the previous Office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 8-5 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634